DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongold et al. (6,969,286) alone or in view of Regnier et al. (2004/253852) and/or Ito (2010/330844).
Mongold et al. connector (10) for high-speed transmission to be fitted with an external counterpart connector and a solder fixing method for fixing solder (49) to a fork portion (28b) of a contact connector for high speed transmission, the method comprising: a first step of pushing a cut piece into the fork portion (28b), the cut piece (49) being obtained by cutting a wire solder into a piece longer than the width of the fork portion (28b); and a second step of sandwiching the cut piece (49) of the wire solder with a tool and fixing crimping the cut piece to the fork portion The connector for high-speed transmission comprising: a housing (12) with at least one slot; a plurality of terminals (20) which comprise ground terminals and signal terminals, and are arranged in the slot along a first direction orthogonal to a fitting direction of the connector; and partition walls provided between adjacent terminals in the slot; the terminals (20) each comprising contact portions (21) in contact with a counterpart connector and soldering terminal portions (22) soldered to a mounting target substrate (91, 90) in which the contact portions (21) and the soldering terminal portions (22) are arranged in the housing (12) so as to face each other, wherein the soldering terminal portion is a fork portion (28c, 28d), and a cut piece of a wire solder (49) is sandwiched and crimped in the fork portion (see entire disclosure, especially to figures 1A-2A, 4C and 9). Should further issues arise, minor variations to Mongold et al. are deemed as being obvious design choice variations that are due to size, shape, arrangement of parts and/or that are due to old and well-known use or method for one of ordinary skill in the art. For example, regarding the term "crimped" refers to a manufacturing method, not to a characteristic of the connector. Properties of the connector are not changed by the fact that the cut piece of the wire solder is crimped in the fork portion. "Provided that they are allowable, the process features in a product claim comprising both product features and process features can establish the novelty of the claimed product only if they cause the claimed product to have different properties. Further, Regnier et al. discloses that the use of “crimping” method for securing solder portion (26) to contact (50) is a well-known practice in the art (paragraph [0033]; figures 1-5). Therefore, it also would have been obvious for one of ordinary skill in the art to utilize the teaching method of “crimping” a solder to a contact portion of Regnier et al. for the terminal (20) Mongold et al. for better securement of solder to his contact portion. Also, regarding the feature that the soldering terminal portion comprises a base end portion, and two sandwiching portions bifurcated and extending from the base end portion, wherein a width between inner edges of the two sandwiching portions on a tip end side is narrower than a width between inner edges on a base end portion side, is a well-known feature in the art (see Ito, paragraphs [0043]- [0044]; figure 4A). Therefore, it also would have been obvious for one of ordinary skill in the art to utilize the teaching of the soldering terminal portion of Ito for the terminal (20) Mongold et al. for better contact mating of his contact portion to a counter-part contact.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831